There is no substantial difference between this case and theWilson case, decided herewith. The claimant herein was in the service of a corporation engaged in the business of owning and operating apartment houses. This business is not a hazardous employment under the Workmen's Compensation Law, and the order of the Appellate Division herein should be reversed, with costs, and the claim dismissed upon the opinion in Matter of Wilson v.Dorflinger  Sons (218 N.Y. 84).
Concur: WILLARD BARTLETT, Ch. J., HISCOCK, COLLIN, CUDDEBACK, HOGAN, SEABURY and POUND, JJ.
Order reversed, etc.